Case: 12-40087       Document: 00512156393         Page: 1     Date Filed: 02/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 26, 2013
                                     No. 12-40087
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ISRAEL GONZALEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-118-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Israel Gonzalez appeals the sentence imposed following his guilty plea
conviction for conspiracy to possess with intent to distribute 500 grams or more
of a substance containing methamphetamine or 50 grams or more of actual
methamphetamine. He argues that the district court erred by not reducing his
sentence based on his previous state parole revocation sentence and not ordering
that his sentence run concurrently or partially concurrently with any future



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40087    Document: 00512156393     Page: 2   Date Filed: 02/26/2013

                                 No. 12-40087

state parole revocation sentence. The Government asserts that Gonzalez’s
appeal is barred by the appeal waiver in Gonzalez’s plea agreement.
      A defendant may waive his right to appeal as part of a valid plea
agreement if the waiver is knowing and voluntary. United States v. McKinney,
406 F.3d 744, 746 (5th Cir. 2005). To determine whether an appeal of a sentence
is barred by an appeal waiver provision in a plea agreement, we conduct a
two-step inquiry: (1) whether the waiver was knowing and voluntary and
(2) whether the waiver applies to the circumstances at hand, based on the plain
language of the agreement. United States v. Bond, 414 F.3d 542, 544 (5th Cir.
2005). We review the validity of an appeal waiver de novo. United States v.
Burns, 433 F.3d 442, 445 (5th Cir. 2005).
      Gonzales does not allege, and there is nothing in the record to suggest,
that his ratification of the plea agreement was unknowing or involuntary. The
appeal waiver was explained to Gonzalez at rearraignment, and Gonzalez
indicated that he understood it. Accordingly, we find that the appeal waiver was
knowing and voluntary, and it is, therefore, enforceable. See McKinney, 406
F.3d at 746. Because the appeal waiver was knowing and voluntary, and the
claim Gonzalez raises on appeal does not fall under the exceptions to the appeal
waiver, the appeal waiver bars Gonzalez’s appeal. See Bond, 414 F.3d at 544.
      AFFIRMED.




                                       2